There are two reasons why an injunction should not have been granted in this case:
1. No written undertaking was written or tendered as required. The Code, sec. 341; Miller v. Parker, 73 N.C. 58; James v. Withers, 114 N.C. 474.
2. There is no allegation of defendants' insolvency; on the contrary, the plaintiff's affidavit admits that the defendants "are wealthy and amply able to respond in damages for any wrong done this affiant." Hettrick v.Page, 82 N.C. 65; McNamee v. Alexander, 109 N.C. 242; Land Co. v. Webb,117 N.C. 478.
Reversed.
Cited: Rope Co. v. Aluminum Co., 165 N.C. 576.
(451)